Citation Nr: 1202404	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-47 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for skin disability, claimed as chloracne.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection from lumbar spine disability.

5.  Entitlement to service connection for bilateral knee disabilities.

6.  Entitlement to service connection for bilateral ankle disabilities.

7.  Entitlement to service connection for bilateral foot disabilities.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1967, including service at Nakhon Phanom Royal Thai Air Force Base from May 1966 to May 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2009 rating decisions of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the claims file.  Later in September 2011, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Treatment Records

At his September 2011 hearing, the Veteran stated that he had been treated at the VAMC in Surprise, Arizona, for his back disability.  These records are not currently associated with the file.  Indeed, the record currently does not contain any VA outpatient records.  These records may likewise relate to his other claimed disabilities.  As these records were generated by a VA facility and may have an impact on the adjudication of one or more of the Veteran's claims, they must be located and associated with the claims file prior to final adjudication of the claims.  See 38 C.F.R. § 3.159 (c)(2).  

Additionally, the Veteran should be given another opportunity to provide or identify private treatment records for any of his claimed conditions.

Herbicide Exposure

In his November 2008 claim, the Veteran stated that he was exposed to Agent Orange during his service in South Vietnam and Thailand.  The Veteran stated, particularly during his September 2011 hearing, that he served in the "Republic of Southern Vietnam" and Phnom Penh (Cambodia).  In January 2009, the National Personnel Records Center (NPRC) responded to VA's records request by submitting the Veteran's service treatment and personnel records and stating that it was unable to determine if he served in the Republic of Vietnam.  The Veteran's AF Form 7 shows that he served at the Royal Thai Air Force base in Nakhon Phanom in Thailand from May 1966 to May 1967.  This service is Thailand is sufficient to satisfy the requirements for the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  See Manual of Military Decorations and Awards, A-6 (Department of Defense Manual 1348.33-M, September 1996).  As such, receipt of these awards does not establish that the Veteran served in the Republic of Vietnam.  His personnel records similarly do not indicate any service in the Republic of Vietnam or in the Korean demilitarized zone (DMZ) that would entitle him to a presumption of herbicide exposure.  38 C.F.R. § 3.307(a)(6).  

However, the Board notes that Department of Defense records indicate a significant use of herbicides on the fenced-in perimeters of military bases in Thailand during the Vietnam Era.  The Veteran's personnel records note that he was a material facility specialist and a priority expediter.  The specific duties of these positions, particularly whether they involved duty on or near the perimeters of this base, are unclear.  Therefore, the Veteran should be asked to provide additional information with regard to his daily activities while in Thailand in order to determine whether or not he was exposed to herbicides along the perimeter of the base in Nakhon Phanom. 

Skin 

Under the VCAA, VA is obligated to obtain a VA medical opinion for claims in cases, such as this one, where there is (1) evidence of a current disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran here has provided lay testimony regarding a recurrent skin rash, which he has related to his service and believes was caused by herbicide exposure.  The evidence of record does not currently contain a specific medical diagnosis of this condition, but the symptoms are observable to a lay person.  While the development sought above may or may not find that the Veteran was exposed to herbicides during his military service, his service treatment records show two complains related to his skin.  In June 1966, he was treated for allergic dermatitis and in July 1966 he was treated for mild folliculitis left axilla.  Therefore, even if presumptive service connection is ultimately unavailable, an examination is necessary to determine if any skin disability may be service-connected on a direct basis.

Hearing Loss

During his September 2011 hearing, the Veteran indicated that his auditory acuity has worsened since his earlier examination in March 2009.  That examination had found that the Veteran's impaired hearing was not sufficiently severe to qualify as a disability for VA purposes.  See 38 C.F.R. § 3.385.  If, as the Veteran believes,  his hearing has worsened, it may now satisfy those requirements.


Lumbar Spine 

The Veteran has submitted private treatment records showing  spondylosis and mild anterior subluxation of L4 on L5 without positional change.  The VA records sought may likewise contained diagnoses related to the lumbar spine.  Additionally, the Veteran had suggested a link between his current lumbar spine disability and his in-service work unloading trucks.  Heavy lifting is consistent with the Veteran's military occupational specialty of material facility specialist and a priority expediter.  Therefore, the evidence presently of record is sufficient to trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records, including those from Surprise, Arizona, in 2011.  All records obtained pursuant to this request must be included in the claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Send to the Veteran a letter requesting that he provide information, and, if necessary, authorization, to obtain any additional evidence pertinent to these claims.  All records obtained pursuant to this request must be included in the claims file. 

3.  Additionally, or in the same letter as paragraph #2, request that the Veteran provide more information regarding his daily activities during his service in Thailand.  Specifically, he should be asked to clarify whether his service included duty on or near the perimeters of this base.

4.  After the completion of the above, schedule the Veteran for a VA dermatology examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any skin disorder found to be present, and to specifically note whether the Veteran has chloracne.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all skin disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include his in-service skin complaints in June 1966 and July 1966 or any herbicide exposure found. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

5.  After the completion of paragraphs 1-3 above, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any bilateral hearing loss found to be present.  Specifically, the VA audiologist should address the following questions: 

a.  Does the Veteran currently suffer from hearing loss as defined by VA (i.e., hearing in either ear has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  at 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test is less than 94 percent. See 38 C.F.R. § 3.385 )? 

b.  If so, is it at least as likely as not than any currently diagnosed hearing loss is attributable to the Veteran's military service to include the noise exposure described (i.e., exposure to jet engine noise on the flight line, small arms fire)? 

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.

6.  After the completion of paragraphs 1-3 above, schedule the Veteran for a VA orthopedic examination for the purpose of determining the nature and etiology of any lumbar spine disorder found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all lumbar spine disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include the Veteran's lay evidence of repeated heavy lifting in service. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

7.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

